994 So. 2d 456 (2008)
Arthur PHILLIPS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-2595.
District Court of Appeal of Florida, Third District.
October 29, 2008.
Arthur Phillips, in proper person.
Bill McCollum, Attorney General, for appellee.
Before GERSTEN, C.J., and RAMIREZ, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
Arthur Phillips challenges the trial court's summary denial of his Florida Rule of Criminal Procedure 3.800(a) motion for credit for county jail time. On appeal, this Court must reverse unless the records attached to the trial court's order conclusively demonstrate that the defendant is not entitled to the requested relief. See Langdon v. State, 947 So. 2d 460, 460-61 (Fla. 3d DCA 2007) (reversing the summary denial of the defendant's rule 3.800(a) motion because the trial court "did not attach to its order portions of the transcript conclusively demonstrating that defendant waived entitlement to credit for time served in prison"); Perez-Boza v. State, 943 So. 2d 291, 291 (Fla. 3d DCA 2006) ("On appeal from a summary denial, this court must reverse unless the postconviction record... shows conclusively that the appellant is entitled to no relief."). Because nothing is attached to the trial court's summary denial of Phillips' pro se motion, we reverse and remand for entry of a new order supported by record attachments.
Reversed and remanded.